*370Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Allen Larson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Larson v. St. Paul Dept. of Labor in Minnesota, No. 5:08-cv-00437-FL, 2008 WL 5338208 (E.D.N.C. Dec. 19, 2008). We deny Larson’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.